In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-115 CR

NO. 09-04-116 CR

____________________


TAVORRIS ORLANDO WHITE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 83084 and 83138




MEMORANDUM OPINION (1)
	Tavorris Orlando White was convicted and sentenced on an indictment for burglary
of a habitation and aggravated robbery and was sentenced in each case to 15 years of
confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  White filed notices of appeal on February 25, 2004.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On March 5, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered April 15, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.